DETAILED ACTION
This action is in response to applicant’s amendment received on 07/29/2022. Amended claims 1 and 8-12 are acknowledged. Claims 1-2 and 14-20 are pending. Claim 3 is cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki (KR 20080083330A, Machine Translation attached) in view of Akitaka (KR 20100132063A, Machine Translation attached) and Kehret et al. (US 2008/0218970, herein “Kehret”).
Regarding claim 1, Tomoaki discloses: 
a refrigerator [page 1, lines 15-21] comprising: 
a compressor (20) configured to compress a refrigerant [page 4, lines 161-163]; and 
an inverter module (1) configured to control the compressor (20) [page 1, lines 15-16], 
wherein the inverter module (1) comprises (figs. 1-2):
a heatsink (54);
at least one insulated gate bipolar transistor (IGBT) (3u, 3v, 3w) disposed on a surface of the heatsink (54) (fig. 2); and 
at least one diode (Du, Dv, Dw) disposed to be spaced apart from the IGBT (3u, 3v, 3w) (fig. 1, as applies to fig. 2) on the surface of the heatsink (54) (figs. 2).
	Tomoaki does not disclose:
		the heatsink (54) provided with a cooling passage through which coolant passes;
		the coolant inlet and the coolant outlet connected to the heat sink;
the IGBT and the diode disposed on a top surface of the heat sink (54); 
	the cooling passage comprising an IGBT cooling passage that is closer to the coolant inlet among the coolant inlet and the coolant outlet; and a diode cooling passage that is closer to the coolant outlet among the coolant inlet and the coolant outlet, wherein the diode cooling passage is disposed behind the IGBT cooling passage in a flow direction of the coolant; and
a total length of the IGBT cooling passage being greater than a total length of the diode cooling passage. 
The use of heat sinks in the form of cooling plates having cooling passages through which coolant passes to dissipate thermal energy from electronic devices like inverter modules that comprise insulated gate bipolar transistors (IGBT) and diodes disposed on top of the cooling plate, is old and known in the art. Akitaka, for instance, also directed to an inverter module (5) (figs. 1-4) comprising a heat sink (100), at least one insulated gate bipolar transistor (IGBT) (10) disposed on a top surface of the heatsink (100) (fig. 2), at least one diode (20) disposed to be spaced apart from the IGBT (10) on the top surface of the heat sink (100) (fig. 2), teaches: 
the heatsink (100) provided with a cooling passage (100A) (see annotated fig. 4-AKITAKA, below) through which coolant passes [par. 0036]; 
a coolant inlet connected to the heatsink (100) to communicate with an inlet of the cooling passage (100A) (see annotated fig. 4-AKITAKA, page 4); 
a coolant outlet connected to the heatsink (100) to communicate with an outlet of the cooling passage (100A) (see annotated fig. 4-AKITAKA, page 4);
wherein the coolant passage (100A) (see annotated fig. 4-AKITAKA, page 4) comprises:
an IGBT cooling passage that is closer to the coolant inlet  among the coolant inlet  and the coolant outlet (see annotated fig. 4-AKITAKA, page 4); and 
a diode cooling passage that is closer to the coolant outlet  among the coolant inlet and the coolant outlet (see annotated fig. 4-AKITAKA, page 4), 
wherein the diode cooling passage is disposed behind the IGBT cooling passage in a flow direction of the coolant (see annotated fig. 4-AKITAKA, page 4, clearly showing the diode -20- disposed downstream of the flow passage -100A-), and
a total length of the IGBT cooling passage being greater than a total length of the diode cooling passage (clearly seen in annotated fig. 4-AKITAKA, page 4),


    PNG
    media_image1.png
    657
    615
    media_image1.png
    Greyscale

for the purpose of obtaining a desired heat transfer performance like, for instance, having the IGBT element efficiently cooled by having the IGBT element disposed upstream of the flow passage.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Tomoaki the teachings of Akitaka regarding the concept of having a heat sink provided with a cooling passage through which coolant passes in order to optimize heat transfer. Further, conventional fin-style heat sinks like the one depicted by Tomoaki in figure 2 are obvious variations of solid metal plates with longitudinal channels like the one disclosed by Akitaka in figs. 2-4, as taught by Kehret [par. 0071] and as it is also well known in the art.
Regarding claim 2, the combination of Tomoaki, Akitaka and Kehret discloses: 
the cooling passage (Akitaka, 100A) further comprising a connection passage configured to connect the IGBT cooling passage to the diode cooling passage (see annotated fig. 4-AKITAKA, page 4).
Regarding claim 4, the combination of Tomoaki, Akitaka and Kehret does not disclose: 
each of the IGBT cooling passage and the diode cooling passage comprises a pair of linear passages parallel to each other and a return passage configured to connect the pair of linear passages to each other,
wherein a distance between the pair of linear passages of the IGBT cooling passage is greater than a distance between the pair of linear passages of the diode cooling passage.
Here again, as applies to claim 3, above, the configuration of the IGBT cooling passage and the diode cooling passage is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design the IGBT and diodes passages having linear passages in parallel to provide a proper heat transfer to each element (IGBTs, diodes) according to the arrangement of the elements on the top surface of the heat sink. Further, Tomoaki alludes to the idea of arranging the elements (IGBTs, diodes) according to the heat generated by each element [page 3, lines 89-91] which means, to a person of skill in the art, the possibility of a design choice involving linear cooling passages arranged in parallel, according to the heat generated by the elements, to improve heat transfer. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 5, the combination of Tomoaki, Akitaka and Kehret discloses: 
a height of each of the coolant inlet (Akitaka, fig. 2) and the coolant outlet (Akitaka, fig. 2) being lower than a height of each of the at least one IGBT (10, Akitaka, fig. 2) and the at least one diode (20, Akitaka, fig. 2) (clearly seen in Akitaka fig. 2, where the height of coolant passages -100A- is lower than the height of the IGBT -10- and the diode -20-).
Regarding claim 6, the combination of Tomoaki, Akitaka and Kehret discloses: 
the coolant inlet and the coolant outlet being connected to a circumferential surface of the heatsink (100) (clearly seen in annotated fig. 4-AKITAKA, page 4).
Regarding claim 7, the combination of Tomoaki, Akitaka and Kehret discloses: 
each of the IGBT (10, Akitaka) and the diode (20, Akitaka) is provided in plurality (Akitaka, figs. 3 and 4), and
the top surface of the heatsink (100, Akitaka) comprises:
a first area on which the plurality of IGBTs (10) are disposed (see annotated fig.4-Akitaka, page 4);
a second area on which the plurality of diodes (20) are disposed (see annotated fig.4-Akitaka, page 4); and
a third area which is disposed between the first area and the second area and on which the IGBT (10, Akitaka) or the diode (20, Akitaka) is not disposed (clearly seen in Akitaka’s figs. 3-4 where there are regions of the heat sink -100- where the IGBTs -10- and the diodes -20- are not disposed).
Regarding claim 8, the combination of Tomoaki, Akitaka and Kehret does not disclose: 
A size of the first area being greater than a size of the second area.
Here again, as applies to claim 4, above, the arrangement of the IGBT and diodes on the top surface of the heat sink is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would arrange the location of the IGBT and diodes on the top surface of the heat sink to provide a proper heat transfer to each element. Further, Tomoaki alludes to the idea of arranging the elements (IGBTs, diodes) according to the heat generated by each element [page 3, lines 89-91] which means, to a person of skill in the art, the possibility of having a size of the first area for the IGBTs being greater than a size of the second area for the diodes, according to the arrangement of the elements (IGBTs, diodes) and according to the heat generated by the elements, and to provide a proper heat transfer to each element. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 9, the combination of Tomoaki, Akitaka and Kehret discloses: 
the heatsink (100, Akitaka) comprising a single cooling plate (100) having top and bottom surfaces (Akitaka, fig. 2), which are connected to each other by a circumferential surface of the cooling plate (100) and being disposed with the cooling passage (100A) therebetween (clearly seen in fig. 2 and annotated fig. 4-AKITAKA, page 4), and
wherein the cooling passage (100A, fig. 4, Akitaka) is defined by a plurality of linear openings that sequentially communicate in the flow direction of the coolant (clearly seen in Akitaka’s fig. 4).

Allowable Subject Matter
Claims 10-15 are allowed.

Response to Arguments
Applicant's arguments with respect to amended claim 1 have been fully considered but they do not apply to the new grounds of rejection.
For clarity, in pages 10 and 11 of the remarks, Applicant argues that Soeno Akitaka does not disclose the limitation regarding the total length of the IGBT cooling passage being greater than the total length of the diode cooling passage (amended claim 1).
In response, the previous Office Action relied on the embodiment of figure 10 of Soeno Akitaka. New grounds of rejection are presented in the instant Office Action relying on the embodiment of figure 4 of Soeno Akitaka. Please refer to the rejection, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763